Citation Nr: 0806780	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-11 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1950 to November 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the RO which 
denied service connection for bilateral defective hearing and 
tinnitus.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  

3.  The veteran is not shown to have tinnitus at present 
which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by military service nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, 
Part 4, Diagnostic Code 6100 (2007).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in December 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which was related to service; of 
what evidence was necessary to establish service connection, 
and why the current evidence was insufficient to award the 
benefits sought.  

All private medical records identified by the veteran have 
been obtained and associated with the claims file.  The 
veteran's service medical records are not available due to 
fire-related loss at the National Personal Records Center 
(NPRC) in 1973.  However, the veteran indicated on several 
occasions that he never sought medical attention for any 
hearing problems or tinnitus during service.  An attempt was 
also made to obtain VA medical records for treatment 
reportedly in the 1980's.  However, a report of contact in 
March 2006, indicated that there were no VA medical records 
pertaining to the veteran for treatment in the 1980's.  The 
veteran was afforded an opportunity to testify at a personal 
hearing, but declined.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
bilateral defective hearing and tinnitus, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran had 
actual knowledge of the evidence that is required to be 
submitted in this case and, based on the veteran's 
contentions as well as the communications provided to the 
veteran by VA, it is reasonable to expect that the veteran 
understood what was needed to prevail.  Moreover, any error 
in VA's notice to the veteran (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issue to be 
decided herein, the Board concludes an examination is not 
needed because there is no indication that the current 
disability may be related to the claimed in-service event.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Discussion & Analysis

Initially, the Board notes that the NPRC has verified that 
the veteran's service medical records were reportedly 
destroyed by fire at that facility and are unavailable for 
review.  Where service medical records are absent or missing, 
there is a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  

In this case, as the veteran reported that he did not seek 
any medical attention for any hearing problems or tinnitus 
during service, his service medical records would be of 
little probative value.  Furthermore, the veteran does not 
claim, nor does the evidence show any treatment for any 
hearing problems until some 30 years or more after his 
discharge from service.  

The veteran contends that his current hearing loss and 
tinnitus was caused by exposure to acoustic trauma when a 
fighter plane exploded in mid-air above the military post 
where he was stationed in Korea in 1952.  The veteran 
reported that he lost all hearing for several hours after the 
incident, but that it returned to normal after a couple of 
days and that he had no hearing problems at the time of 
discharge from service.  He said that the tinnitus lasted 
until 1960, and then returned in 2003.  The veteran indicated 
that he did not seek any medical attention for his hearing 
problems during service because he was the only physician at 
that post.  

The only favorable evidence of record are two statements, one 
from a private audiologist in March 2005, to the effect that 
the veteran had a "long history" of tinnitus and hearing 
loss, and the other from co-worker at the VA facility in the 
early 1980's, received in April 2005.  The private 
audiologist statement does not define the "long history" 
nor does he indicate the basis of the opinion.  
Parenthetically, the Board notes that the private audiologist 
included a two uninterpreted audiological examination 
reports, but did not provide specific numerical 
interpretations of the graft at relevant decibel levels.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
co-worker, a speech pathologist, indicated that he referred 
the veteran to a VA audiologist in the early 1980's, and that 
he recalled that the veteran told him shortly afterward that 
he had "some measurable loss" and that a hearing aid would 
be helpful.  However, neither physician indicated or 
otherwise suggested that the veteran's current hearing loss 
or tinnitus was related to service.  

The Board notes that in the veteran's notice of disagreement, 
received in April 2005, he indicated that he had one or two 
hearing examinations at the VA facility where he worked in 
1982 or 1983, which showed mild hearing loss.  As indicated 
above, however, a search of the archives at that VAMC in 
March 2006, revealed no medical records pertaining to the 
veteran dated in the 1980s.  In fact, the record contains no 
medical records of treatment for tinnitus or hearing loss 
until the 1990s, decades after service.  

While the veteran believes that his hearing loss and tinnitus 
are related to acoustic trauma in service, he has not 
presented any competent evidence to support his assertions.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran has a medical background in radiology, he is not 
shown to have any expertise in the more specialized field of 
audiology.  Therefore, while he is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge in the field of 
audiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between his current hearing loss and 
tinnitus to service, and no objective evidence of any 
manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


